Citation Nr: 1520532	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, as due to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned in February 2015.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The evidence of record regarding the Veteran's exposure to herbicides in or near the demilitarized zone (DMZ) in Korea is consistent with his service and is found to be credible; there is also no affirmative evidence to the contrary.

2.  The Veteran's diagnosed coronary artery disease and diabetes mellitus, type II, are presumed to have been caused by his in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  Criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has coronary artery disease (CAD) and diabetes mellitus, type II, (DM) as due to herbicide exposure in active service.  The Veteran has reported that he served as communications personnel near the Demilitarized Zone in Korea (DMZ) from July 1971 to September 1972, and that he was exposed to Agent Orange while in active service near the DMZ.  The Veteran reported that, in addition to being stationed in Camp Stanley, Korea, he was often required to perform his duties near the DMZ and at the DMZ, where he relayed signal operating instructions (SOIs) between battery leaders, and that he was inside the DMZ from October to November 1971.  

The Veteran's service records indicate that his military occupation specialty (MOS) was field artillery (FA) crewman. 

The Veteran's service treatment records (STRs) do not show any complaints of CAD or DM, and he does not claim to have incurred such disabilities while on active duty.  Rather, he contends that his active duty included service around the DMZ, exposing him to Agent Orange herbicides, and entitling him to service connection for those disabilities on a presumptive basis.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) and 3.309(e) (2014).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service, certain diseases, including ischemic heart disease (IHD) and coronary artery disease, as well as diabetes mellitus, will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  The Veteran's post-service medical treatment records contain current diagnoses of both CAD and DM.

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  76 Fed. Reg. 4245 (Jan. 25, 2011).

The crucial question here is whether the Veteran had service at or around the DMZ during the presumptive period to trigger the presumption of exposure to herbicides. 

The evidence of record shows that the Veteran served as a communications relay specialist in Korea from July 1971 to September 1972.  The Veteran was stationed in Camp Stanley, in Uijeongbu, about 30 miles from the DMZ.  The Veteran has related that he was regularly sent near the DMZ, in support of communications and equipment of the two units operating there.  The Veteran has supplied photographs of himself in the DMZ.  The Veteran has also supplied a copy of a "temporary DMZ pass" issued for to him the months of October 1971 to November 1971, which described his function as a "forward observer."

The Veteran's statements, combined with the photographs and the DMZ "temporary pass," are consistent with his service personnel records and the circumstances of his service.  It is true that his DMZ "pass" was for a period that post-dated the use of herbicides along the DMZ.  However, the Board emphasizes that its consideration of this award is that it shows that the Veteran did serve along the DMZ, served there in July 1971 (one month before the presumptive period ends), and that such service likely continued through the remainder of his tour in Korea. The lay statements which indicated that the Veteran was routinely sent to work close and along the DMZ starting in July 1971, which would have been during the presumptive period of herbicide exposure, buttress this finding.  

In short, the Veteran was in or near the DMZ during the presumptive period, and served extremely close to the DMZ. The Board accepts the credibility of the lay evidence in this case, and the Veteran's presence in close proximity to the DMZ, and thus, his exposure to herbicides. 

Because of his presence around the DMZ in Korea, the Veteran is entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(f).  His diagnosed coronary artery disease and diabetes mellitus may therefore be presumptively service-connected under 38 C.F.R. § 3.309(e) if they manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2014). Service connection for coronary artery disease and diabetes mellitus, type II, is thereby warranted.  Any doubt that exists with regard to the merits of the Veteran's claims is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Entitlement to service connection for ischemic heart disease, as due to herbicide exposure, is granted. 

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


